In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-21-00185-CR
                                        No. 07-21-00186-CR


                        LAKISHA RASHAWN WALKER, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 181st District Court
                                   Potter County, Texas
     Trial Court Nos. 069120-B-CR & 069926-B-CR, Honorable Titiana Frausto, Presiding

                                        October 26, 2021
                                MEMORANDUM OPINION
                        Before QUINN, C.J., and PARKER and DOSS, JJ.


      Appellant, Lakisha Rashawn Walker, appeals from two trial court judgments

revoking her community supervision for the offenses of possession of a controlled

substance.1 Pending before this Court are two motions to voluntarily dismiss the appeals

filed by appellant. As required by Rule of Appellate Procedure 42.2(a), the motions to




      1   See TEX. HEALTH & SAFETY CODE ANN. § 481.115(c), (d).
dismiss are signed by appellant and her attorney. As no decision of the Court has been

delivered, the motions are granted and the appeals are dismissed. No motions for

rehearing will be entertained and our mandates will issue forthwith.


                                                       Per Curiam


Do not publish.




                                            2